Exhibit 10.1
Amendment to Agreement
This Amendment to Agreement (this “Amendment”), dated effective as of August 18,
2009 (the “Effective Date”), is by and between S1 Corporation (the “Company”)
and Paul Parrish (the “Executive”).
RECITALS
A. The Company and the Executive entered into an Agreement dated December 17,
2008 (the “Agreement”); and
B. The Company and the Executive wish to amend the Agreement in accordance with
the terms and conditions set forth below.
NOW, THEREFORE, in consideration of these premises and mutual agreements, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:
1. Amendment to Agreement. Section 1 of the Agreement shall be amended and
restated in its entirety as follows:
1. At-Will Employment/Compensation. This Agreement does not create a contract
for employment or a contract for benefits. Your employment with the Company
shall be and remain at all times an at-will relationship. This means that at
either Your option or the Company’s option, Your employment may be terminated at
any time, with or without Cause, and with or without notice. While You are
employed by the Company (or any of its affiliates) (i) the Company shall pay You
an annual base salary at the rate of $300,000 per year (which base salary will
be reviewed at least annually and may be increased at the discretion of the
Company), and (ii) You shall be eligible to receive an annual on-target cash
bonus of up to $160,000 for each calendar year (a “Bonus Calendar Year”)
occurring while You are employed by the Company (or any of its affiliates)
(pro-rated for any period that is less than 12 months), based on the attainment
of specific Company and individual performance targets during such Bonus
Calendar Year as may be assigned by the Company annually. Such annual bonus for
a given Bonus Calendar Year shall be paid no later than March 15th of the
calendar year immediately following such Bonus Calendar Year.
2. No Other Changes; Defined Terms. Except as provided above, the terms and
conditions of the Agreement shall remain unchanged and shall remain in full
force and effect. Capitalized terms used but not defined herein shall have the
meaning set forth in the Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the Effective Date.

            S1 CORPORATION
      By:   /s/ Gregory D. Orenstein         Gregory D. Orenstein        SVP,
Chief Legal Officer and Secretary        THE EXECUTIVE
      /s/ Paul Parrish       Paul Parrish   

 

